Exhibit 10.1
Life Time Fitness, Inc.
2004 Long-Term Incentive Plan
Restricted Stock Agreement (Forfeiture Component)



Name of Employee:

               
No. of Shares Covered:
    Date of Issuance: February 23, 2011        

Vesting Schedule pursuant to Section 2 (Cumulative):

              No. of Shares Which   Vesting Date(s)   Become Vested as of Such
Date  
 
       
February 23, 2012
       
February 23, 2013
       
February 23, 2014
       
February 23, 2015
       

     This is a Restricted Stock Agreement (the “Agreement”) between Life Time
Fitness, Inc., a Minnesota corporation (the “Company”), and the employee
identified above (the “Employee”) effective as of the date of issuance specified
above.
Recitals
     WHEREAS, the Company maintains the Life Time Fitness, Inc. 2004 Long-Term
Incentive Plan (the “Plan”);
     WHEREAS, pursuant to the Plan, the Company’s Compensation Committee (the
“Committee”), a committee of the Board of Directors (the “Board”), administers
the Plan and the Committee has the authority to grant awards under the Plan on
behalf of the Company;
     WHEREAS, the Committee has determined that the Employee is eligible to
receive such an award under the Plan;
     NOW, THEREFORE, the Company hereby grants this award of Restricted Shares
to the Employee under the terms and conditions as follows.
Terms and Conditions

1.   Grant of Restricted Stock.       (a) Subject to the terms and conditions of
this Agreement, the Company has issued to the Employee the number of Shares
specified at the beginning of this Agreement. These Shares are subject to the
restrictions provided for in this Agreement and are referred to collectively as
the “Restricted Shares” and each as a “Restricted Share.”

 



--------------------------------------------------------------------------------



 



    (b) The Restricted Shares will be evidenced by a book entry made in the
records of the Company’s transfer agent in the name of the Employee (unless the
Employee requests a certificate evidencing the Restricted Shares). All
restrictions provided for in this Agreement will apply to each Restricted Share
and to any other securities distributed with respect to that Restricted Share.
Each Restricted Share will remain restricted and subject to forfeiture to the
Company unless and until that Restricted Share has vested in the Employee in
accordance with all of the terms and conditions of this Agreement. If a
certificate evidencing any Restricted Share is requested by the Employee, the
Company shall retain custody of any such certificate throughout the period
during which any restrictions are in effect and require, as a condition to
issuing any such certificate, that the Employee tender to the Company a stock
power duly executed in blank relating to such custody.   2.   Vesting. The
Restricted Shares that have not previously been forfeited will vest in the
numbers and on the dates specified in the Vesting Schedule at the beginning of
this Agreement. In addition, the Restricted Shares that have not previously
vested or been forfeited will vest immediately upon the first to occur of the
following events: (i) death of the Employee; (ii) Total Disability of the
Employee; and, (iii) a Change of Control as defined in the Plan. Notwithstanding
the foregoing, the number of Restricted Shares vesting on each date specified in
the Vesting Schedule at the beginning of this Agreement may be reduced based
upon the relationship of the Company’s actual fully-diluted earnings-per-share
(“EPS”) for 2011 to budgeted EPS for 2011, as specifically set forth on
Exhibit A attached hereto, as such targets may be amended from time-to-time by
the Board. The Committee shall determine whether the performance hurdle was
achieved as promptly as practicable following review of the Company’s audited
fiscal 2011 financial results. In the event that a reduction is applied to the
Vesting Schedule at the beginning of this Agreement (a) such a reduction shall
occur immediately upon determination by the Committee that the performance
hurdle was not achieved and (b) if such reduction would cause the number of
Restricted Shares subject to vesting on each date specified in the Vesting
Schedule to be a fraction of a share, the number of Restricted Shares subject to
vesting on each of the first two dates specified in the Vesting Schedule shall
be rounded down to the nearest whole-share while the number of Restricted Shares
subject to vesting on each of the last two dates specified in the Vesting
Schedule shall be rounded up to the nearest whole-share.   3.   Lapse of
Restrictions; Issuance of Unrestricted Shares. Upon the vesting of any
Restricted Shares, such vested Restricted Shares will no longer be subject to
forfeiture as provided in Section 4 of this Agreement. Upon the vesting of any
Restricted Shares, all restrictions on such Restricted Shares will lapse, and
the Company will, subject to the provisions of the Plan, issue to the Employee a
certificate evidencing the Restricted Shares that is free of any transfer or
other restrictions arising under this Agreement.   4.   Forfeiture. In the event
that (i) the Employee’s employment is terminated for any reason, whether by the
Company, by the Employee or otherwise, voluntarily or involuntarily, other than
in the circumstances described in Section 2 of this Agreement, or (iii) the
Employee attempts to sell, assign, transfer or otherwise dispose of, or
mortgage, pledge or otherwise encumber any of the Restricted Shares or the
Restricted Shares become subject to attachment or any similar involuntary
process, then any Restricted Shares that have not previously vested shall be
forfeited by the Employee to the Company, the Employee shall thereafter have no
right, title or interest whatever in such Restricted Shares, and, if the Company
does not have custody of any and all certificates representing Restricted Shares
so forfeited, the Employee shall immediately return to the Company any and all
certificates representing Restricted Shares so forfeited. Additionally, the
Employee will deliver to the Company a stock power duly executed in blank
relating to any and all certificates representing Restricted Shares forfeited to
the Company in accordance with the previous sentence or, if such stock power has

2



--------------------------------------------------------------------------------



 



    previously been tendered to the Company, the Company will be authorized to
deem such previously tendered stock power delivered, and the Company will be
authorized to cancel any and all certificates representing Restricted Shares so
forfeited and to cause a book entry to be made in the records of the Company’s
transfer agent in the name of the Employee (or a new stock certificate to be
issued, if requested by the Employee) evidencing any Shares that vested prior to
forfeiture. If the Restricted Shares are evidenced by a book entry made in the
records of the Company’s transfer agent, then the Company will be authorized to
cause such book entry to be adjusted to reflect the number of Restricted Shares
so forfeited.   5.   Shareholder Rights. As of the date of issuance specified at
the beginning of this Agreement, the Employee shall have all of the rights of a
shareholder of the Company with respect to the Restricted Shares (including
voting rights and the right to receive dividends and other distributions),
except as otherwise specifically provided in this Agreement.   6.   Restrictive
Legends and Stop-Transfer Orders.       (a) The book entry or certificate
representing the Restricted Shares may, at the Committee’s discretion, contain a
notation or bear the following legend (as well as any notations or legends
required by applicable state and federal corporate and securities laws) noting
the existence of the restrictions and the Company’s rights to reacquire the
Restricted Shares set forth in this Agreement:       “THE SHARES REPRESENTED BY
THIS [BOOK ENTRY] [CERTIFICATE] MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY AND THE SHAREHOLDER, A
COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.”       (b) The
Employee agrees that, in order to ensure compliance with the restrictions
referred to herein, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and that, if the Company transfers
its own securities, it may make appropriate notations to the same effect in its
own records.       (c) The Company shall not be required (i) to transfer on its
books any Restricted Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of the Restricted Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom the Restricted Shares shall have been so
transferred.   7.   Tax Consequences and Withholdings. The Employee understands
that unless a proper and timely Section 83(b) election has been made as further
described below, generally under Section 83 of the Code, at the time the
Restricted Shares vest, the Employee will be obligated to recognize ordinary
income and be taxed in an amount equal to the Fair Market Value as of the date
of vesting for the Restricted Shares then vesting. The Employee shall be solely
responsible for any tax obligations that may arise as a result of the Restricted
Shares.   8.   Section 83(b) Election. The Employee has been informed that, with
respect to the grant of Restricted Shares, an election may be filed by the
Employee with the Internal Revenue Service, within 30 days of the date of
issuance, electing pursuant to Section 83(b) of the Code to be taxed currently
on the Fair Market Value of the Restricted Shares on the date of issuance. The
Employee acknowledges that it is the Employee’s sole responsibility to timely
file the election under Section 83(b) of the Code.

3



--------------------------------------------------------------------------------



 



    If the Employee makes such election, the Employee shall promptly provide the
Company a copy and the Company may require at the time of such election an
additional payment for withholding tax purposes based on the Fair Market Value
of the Restricted Shares as of the date of issuance.   9.   Interpretation of
This Agreement. All decisions and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive upon the Company and the Employee. If there is any inconsistency
between the provisions of this Agreement and the Plan, the provisions of the
Plan shall govern.   10.   Award Subject to Plan, Articles of Incorporation and
By-Laws. The Employee acknowledges that the Restricted Shares are subject to the
Plan, the Articles of Incorporation, as amended from time to time, and the
By-Laws, as amended from time to time, of the Company, and any applicable
federal or state laws, rules or regulations.   11.   Binding Effect. This
Agreement shall be binding in all respects on the heirs, representatives,
successors and assigns of the Employee.   12.   Choice of Law. This Agreement is
entered into under the laws of the State of Minnesota and shall be construed and
interpreted thereunder (without regard to its conflict of law principles).

     IN WITNESS WHEREOF, the Employee and the Company have executed this
Agreement as of the 23rd day of February, 2011.

            _______________ (“Employee”)


 

Life Time Fitness, Inc.
      By   Eric J. Buss        Its Executive Vice President           

4



--------------------------------------------------------------------------------



 



         

Exhibit A
Restricted Stock
Forfeiture Table

            Percentage of Original Restricted Shares Actual EPS for 2011 as a
Percentage of 2011 Budgeted EPS   Granted to be Forfeited  
100% or Above
    0 %
99% to 100%
    1 %
98% to 99%
    2 %
97% to 98%
    3 %
96% to 97%
    4 %
95% to 96%
    5 %
94% to 95%
    6 %
93% to 94%
    7 %
92% to 93%
    8 %
91% to 92%
    9 %
90% to 91%
    10 %
89% to 90%
    12 %
88% to 89%
    14 %
87% to 88%
    16 %
86% to 87%
    18 %
85% to 86%
    20 %
84% to 85%
    22 %
83% to 84%
    24 %
83% or Less
    25 %

In the event that the Company’s Net Income for 2011 is less than $0, the entire
amount of restricted shares granted pursuant to this Restricted Stock Agreement
shall be forfeited in full.
Actual EPS for 2011 shall not include any share-based compensation expense
recognized by the Company, if any, in connection with the 996,000 “performance
based” restricted shares that the Company granted on June 11, 2009, or the
dilutive impact of any such shares being included in the calculation of EPS for
2011.

5